Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Funds II Supplement dated April 1, 2009 to the Lifecycle Portfolios Prospectus dated December 31, 2008 Lifecycle 2045 Portfolio Lifecycle 2040 Portfolio Lifecycle 2035 Portfolio Lifecycle 2030 Portfolio Lifecycle 2025 Portfolio Lifecycle 2020 Portfolio Lifecycle 2015 Portfolio Lifecycle 2010 Portfolio Effective April 1, 2009, the contractual limits on certain class specific expenses for Class R1 shares, Class R3 shares, Class R4 shares and Class R5 shares are revised to increase the class specific expense reimbursements made by the adviser. Accordingly, the Annual operating expenses table and the Expense example, under the Investor costs section, are amended and restated as shown below. The Annual operating expenses and the Expense example, under the Investor costs section, with respect to Class R shares and Class R2 shares currently included in the Prospectus shall remain unchanged. Lifecycle 2045 Portfolio Annual operating expenses These are paid from the funds assets; shareholders, therefore, pay these costs indirectly. Investor costs Annual operating Class R1 Class R3 Class R4 Class R5 expenses (%) Management fee 1 0.06 0.06 0.06 0.06 Distribution and service (12b-1) fees 0.50 0.50 0.25 0.00 Service plan fee 0.25 0.15 0.10 0.05 Other expenses 11.66 9.77 13.74 11.91 Acquired fund fees and expenses 0.76 0.76 0.76 0.76 Total fund operating expenses 2 Contractual expense reimbursement 3 11.67 9.78 13.70 11.87 Net fund operating expenses 1 The adviser intends to waive its advisory fee or reimburse the fund in an amount such that, with respect to the other assets, the sum of (i) the advisory fee paid by the fund to the adviser and (ii) the advisory fee paid by the underlying fund to and retained (after payment of any subadvisory fee) by the adviser or its affiliate, does not exceed an annual rate of 0.50% . See Fund details Management fees for further information. 2 The Total fund operating expenses shown may not correlate to the funds ratio of expenses to average net assets shown in the Financial highlights section, which does not include Acquired fund fees and expenses. 3 The adviser has contractually agreed to reimburse for certain fund level expenses that exceed 0.09% of the average annual net assets. Also, the adviser has agreed to contractually limit certain class specific expenses to 1.05% for Class R and 0.55% for Class R2, to continue in effect until December 31, 2009 and thereafter until terminated by the adviser. In addition, the adviser has agreed to contractually limit certain class specific expenses to 0.65% for Class R1, 0.55% for Class R3, 0.30% for Class R4 and 0.00% for Class R5, to continue in effect until March 31, 2010 and thereafter until terminated by the adviser. Effective January 1, 2009, the adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January 1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred. For more information, see the Expense Limitation Agreement filed with the funds registration statement. Expense example A hypothetical example showing the expenses, after contractual expense reimbursements (first year only), if any, on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return, assuming operating expenses remain the same, and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses ($) Class R1 Class R3 Class R4 Class R5 1 Year 159 149 123 93 3 Years 2,675 2,333 2,919 2,550 5 Years 4,794 4,254 5,188 4,640 10 Years 8,742 8,099 9,163 8,598 Lifecycle 2040 Portfolio Annual operating expenses These are paid from the funds assets; shareholders, therefore, pay these costs indirectly. Investor costs Annual operating Class R1 Class R3 Class R4 Class R5 expenses (%) Management fee 1 0.06 0.06 0.06 0.06 Distribution and service (12b-1) fees 0.50 0.50 0.25 0.00 Service plan fee 0.25 0.15 0.10 0.05 Other expenses 8.67 4.77 11.27 7.84 Acquired fund fees and expenses 0.76 0.76 0.76 0.76 Total fund operating expenses 2 Contractual expense reimbursement 3 8.68 4.78 11.23 7.80 Net fund operating expenses 1 The adviser intends to waive its advisory fee or reimburse the fund in an amount such that, with respect to the other assets, the sum of (i) the advisory fee paid by the fund to the adviser and (ii) the advisory fee paid by the underlying fund to and retained (after payment of any subadvisory fee) by the adviser or its affiliate, does not exceed an annual rate of 0.50% . See Fund details Management fees for further information. 2 The Total fund operating expenses shown may not correlate to the funds ratio of expenses to average net assets shown in the Financial highlights section, which does not include Acquired fund fees and expenses. 3 The adviser has contractually agreed to reimburse for certain fund level expenses that exceed 0.09% of the average annual net assets. Also, the adviser has agreed to contractually limit certain class specific expenses to 1.05% for Class R and 0.55% for Class R2, to continue in effect until December 31, 2009 and thereafter until terminated by the adviser. In addition, the adviser has agreed to contractually limit certain class specific expenses to 0.65% for Class R1, 0.55% for Class R3, 0.30% for Class R4 and 0.00% for Class R5, to continue in effect until March 31, 2010 and thereafter until terminated by the adviser. Effective January 1, 2009, the adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January 1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred. For more information, see the Expense Limitation Agreement filed with the funds registration statement. Expense example A hypothetical example showing the expenses, after contractual expense reimbursements (first year only), if any, on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return, assuming operating expenses remain the same, and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses ($) Class R1 Class R3 Class R4 Class R5 1 Year 159 149 123 93 3 Years 2,168 1,425 2,517 1,839 5 Years 3,971 2,670 4,568 3,459 10 Years 7,716 5,649 8,500 7,010 Lifecycle 2035 Portfolio Annual operating expenses These are paid from the funds assets; shareholders, therefore, pay these costs indirectly. Investor costs Annual operating Class R1 Class R3 Class R4 Class R5 expenses (%) Management fee 1 0.06 0.06 0.06 0.06 Distribution and service (12b-1) fees 0.50 0.50 0.25 0.00 Service plan fee 0.25 0.15 0.10 0.05 Other expenses 9.59 9.23 10.61 10.96 Acquired fund fees and expenses 0.76 0.76 0.76 0.76 Total fund operating expenses 2 Contractual expense reimbursement 3 9.60 9.19 10.57 10.92 Net fund operating expenses 1 The adviser intends to waive its advisory fee or reimburse the fund in an amount such that, with respect to the other assets, the sum of (i) the advisory fee paid by the fund to the adviser and (ii) the advisory fee paid by the underlying fund to and retained (after payment of any subadvisory fee) by the adviser or its affiliate, does not exceed an annual rate of 0.50% . See Fund details Management fees for further information. 2 The Total fund operating expenses shown may not correlate to the funds ratio of expenses to average net assets shown in the Financial highlights section, which does not include Acquired fund fees and expenses. 3 The adviser has contractually agreed to reimburse for certain fund level expenses that exceed 0.09% of the average annual net assets. Also, the adviser has agreed to contractually limit certain class specific expenses to 1.05% for Class R and 0.55% for Class R2, to continue in effect until December 31, 2009 and thereafter until terminated by the adviser. In addition, the adviser has agreed to contractually limit certain class specific expenses to 0.65% for Class R1, 0.60% for Class R3, 0.30% for Class R4 and 0.00% for Class R5, to continue in effect until March 31, 2010 and thereafter until terminated by the adviser. Effective January 1, 2009, the adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January 1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred. For more information, see the Expense Limitation Agreement filed with the funds registration statement. Expense example A hypothetical example showing the expenses, after contractual expense reimbursements (first year only), if any, on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return, assuming operating expenses remain the same, and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses ($) Class R1 Class R3 Class R4 Class R5 1 Year 159 154 123 93 3 Years 2,327 2,244 2,406 2,390 5 Years 4,237 4,103 4,389 4,385 10 Years 8,073 7,898 8,284 8,294 Lifecycle 2030 Portfolio Annual operating expenses These are paid from the funds assets; shareholders, therefore, pay these costs indirectly. Investor costs Annual operating Class R1 Class R3 Class R4 Class R5 expenses (%) Management fee 2 0.06 0.06 0.06 0.06 Distribution and service (12b-1) fees 0.50 0.50 0.25 0.00 Service plan fee 0.25 0.15 0.10 0.05 Other expenses 7.59 3.53 14.42 6.07 Acquired fund fees and expenses 0.76 0.76 0.76 0.76 Total fund operating expenses 3 Contractual expense reimbursement 4 7.60 3.49 14.38 6.03 Net fund operating expenses 2 The adviser intends to waive its advisory fee or reimburse the fund in an amount such that, with respect to the other assets, the sum of (i) the advisory fee paid by the fund to the adviser and (ii) the advisory fee paid by the underlying fund to and retained (after payment of any subadvisory fee) by the adviser or its affiliate, does not exceed an annual rate of 0.50% . See Fund details Management fees for further information. 3 The Total fund operating expenses shown may not correlate to the funds ratio of expenses to average net assets shown in the Financial highlights section, which does not include Acquired fund fees and expenses. 4 The adviser has contractually agreed to reimburse for certain fund level expenses that exceed 0.09% of the average annual net assets. Also, the adviser has agreed to contractually limit certain class specific expenses to 1.05% for Class R and 0.55% for Class R2, to continue in effect until December 31, 2009 and thereafter until terminated by the adviser. In addition, the adviser has agreed to contractually limit certain class specific expenses to 0.65% for Class R1, 0.60% for Class R3, 0.30% for Class R4 and 0.00% for Class R5, to continue in effect until March 31, 2010 and thereafter until terminated by the adviser. Effective January 1, 2009, the adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January 1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred. For more information, see the Expense Limitation Agreement filed with the funds registration statement. Expense example A hypothetical example showing the expenses, after contractual expense reimbursements (first year only), if any, on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return, assuming operating expenses remain the same, and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses ($) Class R1 Class R3 Class R4 Class R5 1 Year 159 154 123 93 3 Years 1,976 1,189 3,026 1,510 5 Years 3,645 2,223 5,346 2,872 10 Years 7,246 4,811 9,310 6,054 Lifecycle 2025 Portfolio Annual operating expenses These are paid from the funds assets; shareholders, therefore, pay these costs indirectly. Investor costs Annual operating Class R1 Class R3 Class R4 Class R5 expenses (%) Management fee 2 0.06 0.06 0.06 0.06 Distribution and service (12b-1) fees 0.50 0.50 0.25 0.00 Service plan fee 0.25 0.15 0.10 0.05 Other expenses 7.56 4.66 11.35 7.76 Acquired fund fees and expenses 0.74 0.74 0.74 0.74 Total fund operating expenses 3 Contractual expense reimbursement 4 7.57 4.62 11.31 7.72 Net fund operating expenses 2 The adviser intends to waive its advisory fee or reimburse the fund in an amount such that, with respect to the other assets, the sum of (i) the advisory fee paid by the fund to the adviser and (ii) the advisory fee paid by the underlying fund to and retained (after payment of any subadvisory fee) by the adviser or its affiliate, does not exceed an annual rate of 0.50% . See Fund details Management fees for further information. 3 The Total fund operating expenses shown may not correlate to the funds ratio of expenses to average net assets shown in the Financial highlights section, which does not include Acquired fund fees and expenses. 4 The adviser has contractually agreed to reimburse for certain fund level expenses that exceed 0.09% of the average annual net assets. Also, the adviser has agreed to contractually limit certain class specific expenses to 1.05% for Class R and 0.55% for Class R2, to continue in effect until December 31, 2009 and thereafter until terminated by the adviser. In addition, the adviser has agreed to contractually limit certain class specific expenses to 0.65% for Class R1, 0.60% for Class R3, 0.30% for Class R4 and 0.00% for Class R5, to continue in effect until March 31, 2010 and thereafter until terminated by the adviser. Effective January 1, 2009, the adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January 1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred. For more information, see the Expense Limitation Agreement filed with the funds registration statement. Expense example A hypothetical example showing the expenses, after contractual expense reimbursements (first year only), if any, on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return, assuming operating expenses remain the same, and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses ($) Class R1 Class R3 Class R4 Class R5 1 Year 157 152 121 91 3 Years 1,965 1,403 2,526 1,819 5 Years 3,628 2,626 4,583 3,426 10 Years 7,222 5,567 8,518 6,960 Lifecycle 2020 Portfolio Annual operating expenses These are paid from the funds assets; shareholders, therefore, pay these costs indirectly. Investor costs Annual operating Class R1 Class R3 Class R4 Class R5 expenses (%) Management fee 2 0.06 0.06 0.06 0.06 Distribution and service (12b-1) fees 0.50 0.50 0.25 0.00 Service plan fee 0.25 0.15 0.10 0.05 Other expenses 8.90 3.26 13.46 6.35 Acquired fund fees and expenses 0.72 0.72 0.72 0.72 Total fund operating expenses 3 Contractual expense reimbursement 4 8.91 3.22 13.42 6.31 Net fund operating expenses 2 The adviser intends to waive its advisory fee or reimburse the fund in an amount such that, with respect to the other assets, the sum of (i) the advisory fee paid by the fund to the adviser and (ii) the advisory fee paid by the underlying fund to and retained (after payment of any subadvisory fee) by the adviser or its affiliate, does not exceed an annual rate of 0.50% . See Fund details Management fees for further information. 3 Total fund operating expenses shown may not correlate to the funds ratio of expenses to average net assets shown in the Financial highlights section, which does not include Acquired fund fees and expenses. 4 The adviser has contractually agreed to reimburse for certain fund level expenses that exceed 0.09% of the average annual net assets. Also, the adviser has agreed to contractually limit certain class specific expenses to 1.05% for Class R and 0.55% for Class R2, to continue in effect until December 31, 2009 and thereafter until terminated by the adviser. In addition, the adviser has agreed to contractually limit certain class specific expenses to 0.65% for Class R1, 0.60% for Class R3, 0.30% for Class R4 and 0.00% for Class R5, to continue in effect until March 31, 2010 and thereafter until terminated by the adviser. Effective January 1, 2009, the adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January 1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred. For more information, see the Expense Limitation Agreement filed with the funds registration statement. Expense example A hypothetical example showing the expenses, after contractual expense reimbursements (first year only), if any, on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return, assuming operating expenses remain the same, and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses ($) Class R1 Class R3 Class R4 Class R5 1 Year 155 150 119 89 3 Years 2,198 1,124 2,865 1,552 5 Years 4,025 2,104 5,110 2,951 10 Years 7,792 4,581 9,089 6,193 Lifecycle 2015 Portfolio Annual operating expenses These are paid from the funds assets; shareholders, therefore, pay these costs indirectly. Investor costs Annual operating Class R1 Class R3 Class R4 Class R5 expenses (%) Management fee 2 0.06 0.06 0.06 0.06 Distribution and service (12b-1) fees 0.50 0.50 0.25 0.00 Service plan fee 0.25 0.15 0.10 0.05 Other expenses 8.03 5.49 12.23 4.98 Acquired fund fees and expenses 0.73 0.73 0.73 0.73 Total fund operating expenses 3 Contractual expense reimbursement 4 8.04 5.45 12.19 4.94 Net fund operating expenses 2 The adviser intends to waive its advisory fee or reimburse the fund in an amount such that, with respect to such other assets, the sum of (i) the advisory fee paid by the fund to the adviser and (ii) the advisory fee paid by the underlying fund to and retained (after payment of any subadvisory fee) by the adviser or its affiliate, does not exceed an annual rate of 0.50% . See Fund details Management fees for further information. 3 The Total fund operating expenses shown may not correlate to the funds ratio of expenses to average net asses shown in the Financial highlights section, which does not include Acquired Fund fees and expenses. 4 The adviser has contractually agreed to reimburse for certain fund level expenses that exceed 0.09% of the average annual net assets. Also, the adviser has agreed to contractually limit certain class specific expenses to 1.05% for Class R and 0.55% for Class R2, which shall continue in effect until December 31, 2009 and thereafter until terminated by the adviser. In addition, the adviser has agreed to contractually limit certain class specific expenses to 0.65% for Class R1, 0.60% for Class R3, 0.30% for Class R4 and 0.00% for Class R5, which shall continue in effect until March 31, 2010 and thereafter until terminated by the adviser. Effective January 1, 2009, the adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January 1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred. For more information, see the Expense Limitation Agreement filed with the funds registration statement. Expense example A hypothetical example showing the expenses, after contractual expense reimbursements (first year only), if any, on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return, assuming operating expenses remain the same, and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses ($) Class R1 Class R3 Class R4 Class R5 1 Year 156 151 120 90 3 Years 2,047 1,558 2,669 1,292 5 Years 3,769 2,911 4,809 2,474 10 Years 7,431 6,073 8,775 5,346 Lifecycle 2010 Portfolio Annual operating expenses These are paid from the funds assets; shareholders, therefore, pay these costs indirectly. Investor costs Annual operating Class R1 Class R3 Class R4 Class R5 expenses (%) Management fee 2 0.06 0.06 0.06 0.06 Distribution and service (12b-1) fees 0.50 0.50 0.25 0.00 Service plan fee 0.25 0.15 0.10 0.05 Other expenses 14.11 3.24 11.97 10.19 Acquired fund fees and expenses 0.71 0.71 0.71 0.71 Total fund operating expenses 3 Contractual expense reimbursement 4 14.12 3.20 11.93 10.15 Net fund operating expenses 2 The adviser intends to waive its advisory fee or reimburse the fund in an amount such that, with respect to the other assets, the sum of (i) the advisory fee paid by the fund to the adviser and (ii) the advisory fee paid by the underlying fund to and retained (after payment of any subadvisory fee) by the adviser or its affiliate, does not exceed an annual rate of 0.50% . See Fund details Management fees for further information. 3 The Total fund operating expenses shown may not correlate to the funds ratio of expenses to average net assets shown in the Financial highlights section, which does not include Acquired fund fees and expenses. 4 The adviser has contractually agreed to reimburse for certain fund level expenses that exceed 0.09% of the average annual net assets. Also, the adviser has agreed to contractually limit certain class specific expenses to 1.05% for Class R and 0.55% for Class R2, to continue in effect until December 31, 2009 and thereafter until terminated by the adviser. In addition, the adviser has agreed to contractually limit certain class specific expenses to 0.65% for Class R1, 0.60% for Class R3, 0.30% for Class R4 and 0.00% for Class R5, to continue in effect until March 31, 2010 and thereafter until terminated by the adviser. Effective January 1, 2009, the adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January 1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred. For more information, see the Expense Limitation Agreement filed with the funds registration statement. Expense example A hypothetical example showing the expenses, after contractual expense reimbursements (first year only), if any, on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return, assuming operating expenses remain the same, and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses ($) Class R1 Class R3 Class R4 Class R5 1 Year 154 149 118 88 3 Years 3,054 1,117 2,621 2,245 5 Years 5,370 2,092 4,736 4,151 10 Years 9,322 4,558 8,695 7,999
